UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-1177


JINGFENG HUANG,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 29, 2012                  Decided:   August 31, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Troy Nader Moslemi, ALL PEOPLES LAW CENTER, P.A., New York, New
York, for Petitioner.       Stuart F. Delery, Acting Assistant
Attorney General, Leslie McKay, Assistant Director, Jason
Wisecup,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jingfeng Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration        judge’s          denial        of        her    requests            for     asylum,

withholding        of    removal,        and    protection             under     the     Convention

Against Torture.

               In her brief on appeal, Huang challenges the agency’s

determination           that    she    failed          to    establish          eligibility       for

withholding of removal. *                  “Withholding of removal is available

under 8 U.S.C. § 1231(b)(3) if the alien shows that it is more

likely than not that her life or freedom would be threatened in

the    country          of     removal        because         of       her      race,        religion,

nationality,        membership           in    a       particular             social     group,    or

political opinion.”               Gomis v. Holder, 571 F.3d 353, 359 (4th

Cir.       2009)   (citations         omitted);          see       8    U.S.C.     §     1231(b)(3)

(2006).       Based on our review of the record, we conclude that

substantial evidence supports the agency’s adverse credibility

determination           as   well     as    its        finding         that    Huang     failed    to

demonstrate past persecution or a clear probability of future

       *
       As Huang appears to recognize in her brief, our review is
limited to the agency’s denial of her requests for withholding
of removal and protection under the Convention Against Torture.
See 8 U.S.C. § 1158(a)(3) (2006); Gomis v. Holder, 571 F.3d 353,
358-59 (4th Cir. 2009).



                                                   2
persecution on account of her religion.                        Because the evidence

does not compel us to conclude to the contrary, we uphold the

denial of relief.        See Djadjou v. Holder, 662 F.3d 265, 273 (4th

Cir. 2011), petition for cert. filed (Aug. 6, 2012).

            Huang also challenges the denial of her request for

protection under the Convention Against Torture.                         To qualify for

such   protection,      a     petitioner         bears   the   burden     of    proof    of

showing “it is more likely than not that he or she would be

tortured      if    removed     to    the    proposed       country       of    removal.”

8 C.F.R. § 1208.16(c)(2) (2012).                    Based on our review of the

record,    we      conclude    that    substantial         evidence       supports      the

denial of her request for relief.                      See Dankam v. Gonzales, 495

F.3d   113,     124    (4th    Cir.    2007)       (setting       forth    standard      of

review).

            Accordingly,        we    deny       the    petition   for     review.       We

dispense      with    oral     argument      because        the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             3